The Honorable Clyde D. Graeber State Representative, 41st District State Capitol, Room 115-S Topeka, Kansas  66612-1504
Dear Representative Graeber:
You request our opinion regarding K.S.A. 79-301 and whether certain property that is exempt from taxation must nevertheless be listed pursuant to that statute.
The property in question is the machinery, equipment, materials and supplies exempted from taxation pursuant to K.S.A. 1995 Supp.79-201w which provides as follows:
  "The following described property, to the extent specified by this section, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:
  "(a) Any item of machinery, equipment, materials and supplies which, except for the operation of the provisions of this section, would be required to be listed for the purpose of taxation pursuant to K.S.A. 79-306, and amendments thereto, and which is actually and regularly used exclusively for business purposes, or in the conduct of activities by an entity not subject to Kansas income taxation pursuant to K.S.A.  79-32,113, and amendments thereto, whose original cost when new is $250 or less.
  "(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1995." (Emphasis added).
Coincident with the passage of this exemption, the legislature excluded property covered by this provision from the requirements for filing an application for exemption with the board of tax appeals.  K.S.A. 1995 Supp. 79-213(l)(13).
K.S.A. 1995 Supp. 79-306 specifies that every person or entity required by the act of which it is a part to list property shall do so in a certain manner.  K.S.A. 79-301 establishes that all tangible personal property subject to taxation shall be listed in accordance with K.S.A. 1995 Supp. 79-306.  See also K.S.A. 79-1412a; K.S.A. 1995 Supp. 79-1427a; 79-1475. The inference is that property not subject to taxation would not have to be listed under this provision.  See Masson, Inc. V. CountyAssessor of Wyandotte County, 222 Kan. 581, 583 (1977) (tangible personal property not exempt from taxation is to be listed pursuant to K.S.A. 79-301et seq).  Exempt property is not "subject to taxation." K.S.A. 79-101.See State ex rel. Tomasic v. Kansas City, Kansas Port Authority,412 Kan. 404, 412 (1981) and cases cited therein.  We therefore conclude that property exempted from property taxes under K.S.A. 1995 Supp. 79-201w
is not required to be listed pursuant to K.S.A. 79-301 et seq.  While an appraiser may request information regarding certain property, or a property owner may wish to list it to verify or ascertain its exempt status, the statutes do not require listing property that is exempt from taxation.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
CJS:JLM:jm